DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s RCE filed on 01/07/2022. Claims 1, 11, 16 and 29-41 have been examined respectfully.

Information Disclosure Statement
The IDS received on 01/07/2022 has been entered and references cited within carefully considered.
Reason for Allowance
Claims 1, 11, 16 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, 16 and 37, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “the handover using an interface between the MME and the 5G core network node, the Handover Request message including a Protocol Data Unit (PDU) Session list, wherein the PDU Session list includes a PDU Session ID corresponding to a PDU session and slice information identifying a network slice, wherein the slice information includes information indicating a service type of the network slice, and wherein the network slice is a logical network; and transmit a Handover Request Acknowledge message to the 5G core network node in response to the Handover 
	The first closest prior art, Flore et al. (US Patent No.: 8,553,643 B2) discloses techniques for performing inter-system handover are described. An Access Gateway (AGW) sends a message requesting handover of a user equipment (UE) from a first radio access network (RAN) to a second RAN. The message is sent to an Inter Access System (inter-AS) Anchor for the first RAN communicating with an SGSN for the second RAN via a Gn interface. The Inter-AS Anchor and SGSN exchange messages via the Gn interface, and the Inter-AS Anchor forwards the messages to the AGW to handover the UE from the first RAN to the second RAN. The SGSN sees the Inter-AS Anchor as another SGSN for the handover and as a GGSN after the handover. This allows the inter-system handover to be achieved with an inter-SGSN SRNS relocation procedure used for handover between two SGSNs, which reduces impact on the SGSN to support the inter-system handover.
	The second closest prior art, Vrzic et al. (US Pub. No.: 2016/0353465 A1) discloses methods and apparatus for management of network slices in a communication network such as a 5th generation wireless communication network are provided. Management planes may be provided which are separate from the plurality of network slices. A connection manager residing in a management plane receives an indication that a mobile device is to be associated with the communication network. The connection manager may reside at an access node or in the core network. A network slice is determined, and the connection manager 
	The third closest prior art, Solovyev et al. (US Pub. No.: 2015/0229491 A1) discloses one of the actual trends of mobile industry is deploying LTE in addition to existing 2G/3G networks, with further migrating towards VoLTE. There are multiple reasons for an operator to keep multiple network standards running in parallel. Thus, a sophisticated mixture of core network infrastructure is involved. By means of the proposed invention, 2G/3G radio access network can be attached directly to VoLTE core network, thus essentially reducing core network complexity and operating expenses. The invention enables to rely on IMS core and reuse it's infrastructure to run conventional GERAN/UTRAN and roaming, thus eliminating eMSS and SS7 core completely, without impact on services and billing.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1, 11, 16 and 29-41 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465